Citation Nr: 1716241	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to lumbar degenerative joint and disc disease with spasms and anterolisthesis of S1/L5.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1998 until August 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part denied service connection for the claimed disability.  In September 2014, the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion for remand.

In a September 2015 decision, the Board, in pertinent part, remanded the claim for entitlement to service connection for a psychiatric disability, to include as secondary to lumbar degenerative joint and disc disease with spasms and anterolisthesis of S1/L5 for further development pursuant to 38 U.S.C.A. §  5103A.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the July 2015 joint motion for remand found that the Board's decision denying entitlement to service connection for a for a psychiatric disability, to include as secondary to lumbar degenerative joint and disc disease with spasms and anterolisthesis of S1/L5, provided inadequate statement of whether the duty to assist has been met in this case, to include whether all relevant medical records have been obtained.  In particular, the parties to the joint motion raised questions relative to VA's satisfaction of the duty to assist.  Specifically, although an October 2010 VA spinal cord consulation report noted that the Veteran had been diagnosed with anxiety in August 2009, this August 2009 diagnosis and medical report is not part of the record.  The parties to the joint motion agreed that further development was in order.  The Court granted the joint motion for remand in July 2015, to allow the Board to address its duty to assist the Veteran in obtaining the potentially favorable evidence.

The Board remanded the claim to the RO in September 2015, to locate the August 2009 VA record that was referenced in the Veteran's October 2010 VA spinal cord consultation.  The record was returned to the Board for appellate review; however, the August 2009 VA record was not retrieved pursuant to the remand order.  The Agency of Original Jurisdiction (AOJ) has not yet completed the actions directed by the Board.  Accordingly, on remand, another attempt should be made to obtain the missing treatment record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any private or VA provider who has cared for any psychiatric disability since July 2009, with particular attention to VA records dated July 2009 to November 2010.  If written authorization is needed to secure certain medical records, the Veteran should provide that.  If the RO cannot locate all relevant Federal Government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2. After the development requested has been completed, review the record to ensure that it is in complete compliance with the directives of this remand.  If any deficiencies exist, corrective procedures must be implemented at once.

3. Then readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has a right to submit additional evidence and argument on the matter or matters before the board.  Kutscherousky v. West, 12 Vet. App 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

